UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2007 AMERICAN SURGICAL HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-50354 98-0403551 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 10039 Bissonnet Street, Suite #250 Houston, Texas 77036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 713-779-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.02Non-Reliance on Previously Issued Financial Statements or a Related Audit Report. On November 3, 2007, the Company advised its’ independent auditor, Webb & Company, that it had discovered errors in the processing of Company payroll.After discussion with the Company, on November 12, 2007, Webb & Company,notified the Company that they recommended the restatement of the previously-issued financial statements included in the Company’s Quarterly Report on Form 10-QSB for the period ended June 30, 2007. In accordance with the recommendation of the Company’s independent accountants, management made a determination that the previously issued financial statements included in the Company’s Quarterly Report on Form 10-QSB for the period ended June 30, 2007 could no longer be relied upon and should be restated. The financial statements for the period ended June 30, 2007 will be restated to correct the effects of errors made therein.The errors relate to the fact that in March 2007, the Company finalized its compensation arrangements with Zak Elgamal and Jaime Olmo-Rivas, which included payments to corporate entities owned by these individuals.As part of the new arrangements, certain employees who are related to Messrs. Elgamal and Olmo-Rivas were transferred from the Company to these corporate entities. In November 2007, the Company discovered several errors in its payroll processing, as these employees continued to be erroneously paid by the Company following their separation in an amount of approximately $104,000. As soon as the error was discovered by the Company, these employees were removed from the Company’s payroll and amounts erroneously paid to these employees since March 2007, were repaid in full in November 2007. Additionally, it was discovered that during 2007 certain significant shareholder employees were erroneously paid an amount over their contracted remuneration. These amounts, totaling $38,000, were repaid in full in November 2007. As a result of these errors, the Company is required to restate its financial statements in the Form 10-QSB for the period ended June 30, 2007 to reflect a net reduction of approximately $63,000 to its previously reported loss.As required, the Company is filing this Form 8-K disclosing that the Company’s financial statements set forth in the Form 10-QSB for the quarter ended June 30, 2007 should no longer be relied upon, and that the financial statements presented in the Form 10-QSB/Athat the Company plans to file supersede such prior financial statements. In addition to the planned restatement of the Company’s financial statements for the quarter ended June 30, 2007 and the planned amendment of its Form 10-QSB for the quarter ended June 30, 2007, the Company plans to amend its Form 10-KSB for the year ended December 31, 2006 to report the amounts earned by certain of the related parties discussed above, which amounts were not previously disclosed. The executive officers of the Company discussed with the Company’s independent auditors the matters disclosed in this Item 4.02 of the Form 8-K and the Company has provided a copy of this disclosure to its independent auditors.In response, the Company’s independent auditors have furnished to the Company a letter addressed to the Commission stating that they agree with the statements made by the Company in this Item 4.02.A copy of this letter is attached as an exhibit to this Form 8-K. Item 9.01Financial Statement And Exhbits. (b) Exhibits Exhibit 7.1 - Letter dated November 19, 2007 from Webb & Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN SURGICAL HOLDINGS, INC. Dated: November 20, 2007 By: /s/Zak Elgamal Zak Elgamal Chief Executive Officer
